Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 1 of 44

Exhibit A

RLFI 20312803v.1

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 2 of 44

The Rockport Group, LLC

l\/lichael D. LeRoy, Chairman

Rockport Blocker, LLC c/o CroWn Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

Novernber 19, 2018
InVoice 580795

Page 3
Client # 749396

 

Matter # 200688
For services through October 31, 2018
relating to Case Administration
10/01/18 Ernail to L. l\/lorris re: calendar dates
Paralegal Cynthia Mcl\/lenarnin 0. 10 hrs. 255.00 $25.50
10/05/18 Revise critical dates calendar
Paralegal Rebecca V. Speaker 0.80 hrs. 255.00 $204.00
10/12/18 Revise and circulate critical dates
Paralegal Rebecca V. Speaker 0.20 hrs. 255.00 $51.00
10/19/18 Revise and circulate critical dates to counsel
Paralegal l\/l. Lynzy McGee 0.20 hrs. 255.00 851.00
10/22/18 Revise critical dates and coordinate calendar updates (.1); Retrieve, review,
and circulate documents to counsel (.1)
Paralegal l\/l. Lynzy l\/chee 0.20 hrs. 255.00 $51.00
10/23/18 Revise critical dates and coordinate calendar updates
Paralegal l\/l. Lynzy McGee 0.20 hrs. 255 .00 $51.00
10/24/18 Revise critical dates and coordinate calendar updates
Paralegal M. LynZy McGee 0.20 hrs. 255.00 $51.00
10/26/18 Revise and circulate critical dates
Paralegal Rebecca V. Speaker 0.30 hrs. 255.00 $76.50
10/30/18 Revise critical dates calendar
Paralegal Rebecca V. Speaker 0.20 hrs. 255.00 $51.00
Total Fees for Professional Services $612.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 3 of 44

The Rockport Group, LLC Novernber 19, 2018
Michael D. LeRoy, Chairrnan lnvoice 580795
Rockport Blocker, LLC c/o CroWn Capital Advisors LLC Page 4

801 South Grand Avenue, Suite 900

LOS Ang@ies cA 90017 Cli@nf # 749396

Matter # 200688

 

TOTAL DUE FOR THIS INVOICE 8612.00
BALANCE BROUGHT FORWARD $917.40

TOTAL DUE F()R THIS MATTER $1,529.40

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 4 of 44

The Rockport Group, LLC November 19, 2018

Michael D. LeRoy, Chairman lnvoice 5 80795

Rockport Blocker, LLC c/o CroWn Capital Advisors LLC Page 5

801 South Grand Avenue, Suite 900

Los Angeles CA 90017 Cli@nt # 749396
l\/latter # 200688

 

F or services through October 31, 2018

relating to Creditor Inquiries

10/25/18 Respond to creditor inquiry

Associate Megan E. Kenney 0.20 hrs. 320.00 $64.00
10/30/18 Email exchange With creditor committee counsel re: payment; Email
exchange With A. Steele re: same
Associate Megan E. Kenney 0. 10 hrs. 320.00 $32.00
Total Fees for Professional Services $96.00
TOTAL DUE FOR THIS INVOICE 896.00

BALANCE BROUGHT FORWARD $75.80

TOTAL DUE FOR THIS MATTER $171.80

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 5 of 44

The Rockport Group, LLC November 19, 2018

l\/lichael D. LeRoy, Chairman Invoice 580795

Rockport Blocker, LLC c/o CroWn Capital Advisors LLC Page 6

801 South Grand Avenue, Suite 900

LOS Angeles CA 90017 Cli€nf # 7493 96
l\/latter # 200688

 

For services through October 31, 2018

relating to Meetings

10/09/18 Emails With M. Sheahan re: update on allocation discussion (.1); Ernails
With M. Collins re: Board follow-up call (.1); Ernails With M. Sheahan re:
same (.2)
Director Michael J. Merchant 0.40 hrs` 750.00 $300.00

10/26/18 Emails With l\/l. Sheahan re: need for Board call on Working capital
objection
Director Michael J. Merchant 0.20 hrs. 75 0.00 $150.00

10/29/18 Emails to l\/l. Sheahan and others re: board call (.2); Prepare for board call
(.5); Participate on board call (.4)

Director Michael J. Merchant 1 . 10 hrs. 75 0.00 8825 . 00
Total Fees for Professional Services 81,275 .00
TOTAL DUE FOR THIS INVOICE $1,2'75.00
BALANCE BROUGHT FORWARD ' ' $3 02.0()

TOTAL DUE FOR THIS MATTER $1,57 7 .00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 6 of 44

The Rockport Group, LLC

Michael D. LeRoy, Chairman

Rockport Blocker, LLC c/o CroWn Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
Invoice 580795

Page 7
Client # 7493 96

Matter # 200688

 

For services through October 31, 2018
relating to Executory Contracts/Unexpired Leases

10/01/18 Conference With M. Kurtz re: MeXico contract (.1); Call With M. Kurtz and
K. Jarvis re: MeXico contract (.3); Conference With l\/l. Kenney re: same (.1)
Director Amanda R. Steele 0.50 hrs. 650.00 8325.00
10/01/18 Conference With A. Steele re: rejected contract
Associate l\/legan E. Kenney 0.10 hrs. 320.00 832.00
10/02/18 Call With l\/l. Kurtz re: l\/Iexico issue (.1); RevieW research re: same (.1)
Director Amanda R. Steele 0.20 hrs. 650.00 8130.00
10/02/18 Research re: Who has title to inventory pursuant to rejected contract (1.9);
Email A. Steele re: same (X2) (.2)
Associate Megan E. Kenney 2.10 hrs. 320.00 $672.00
10/03/18 Review MeXican agreement and email to l\/l. l\/lerchant and M. Kurtz re:
same
Director Amanda R. Steele 0.60 hrs. 650.00 8390.00
10/15/18 Prepare binder of leases for A. Steele
Paralegal Rebecca V. Speaker 2.90 hrs. 25 5.00 $739.50
Total Fees for Professional Services $2,288.50
TOTAL DUE FOR THIS INVOICE $2,288.50
BALANCE BROUGHT FORWARD $7,503.40
T()TAL DUE F()R THIS MATTER $9,791.90

 

The Rocl<port Group, LLC
Michael D. LeRoy, Chairman

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 7 of 44

Rockport Blocker, LLC c/o CroWn Capital Advisors LLC Page 8
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
lnvoice 580795

Client # 7493 96

l\/latter # 200688

 

F or services through October 31, 2018

relating to Plan of Reorganization/Disclosure Statement

10/01/18

Director
1 0/01/1 8
Associate
10/01/1 8
Paralegal

10/01/18

Director

10/02/18

Director
10/02/ 1 8

Associate

Emails With M. Merchant re: lO proposal (.2); Conference With M.
Merchant re: plan issues (.1); Review revised plan (.7); Conference With M.
Merchant re: revisions to plan (.1); Research re: revised plan (.5)

Amanda R. Steele 1.60 hrs. 650.00

RevieW email from E. Ferreira re: plan (.l); Plan research (.5); Discuss plan
With A. Steele (.l)
Brendan J. Schlauch 0.70 hrs. 480.00

Review and respond to emails With E. Ferreira re: solicitation procedures
motion
Cynthia Mcl\/lenamin 0.20 hrs. 255.00

Ernail from N. Court re: response to lO inquiries (.1); Revise plan to address
Waterfall approach to Canadian allocation of sale proceeds (2.2); Discussion
With A. Steele re: same (.2); Call With N. Court re: plan issues (.2);
Discussion With A. Steele re: same (.2); Review allocation analysis from P.
Patel (.3); Emails With l\/I. Collins re: same (.2)

l\/lichael J. l\/lerchant 3.40 hrs. 750.00

RevieW revised allocation (.2); RevieW proposal from lO in preparation for
call (.1); Attend call With l\/l. Collins, l\/l. l\/lerchant, N. Court, E. Pillon and
others re: IO plan comments (1.0); Attend follow-up call With M. Collins,
l\/l. l\/lerchant, N. Court and R. Olson re: same (.3); Revievv plan comments
from U.S. Trustee (.l)

Amanda R. Steele 1.70 hrs. 650.00

Review voicernail from counsel to Chubb re: plan (.1); RevieW Chubb's
proposed comments to plan (.1); RevieW U.S. Trustee comments to plan (.3)

Brendan J. Schlauch 0.50 hrs. 480.00

$1,040.00

$336.00

$51.00

$2,550.00

$l,105.00

$240.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 8 of 44

The Rockport Group, LLC November 19, 2018
Michael D. LeRoy, Chairman Invoice 580795
Rockport Blocl<er, LLC c/o CroWn Capital Advisors LLC page 9

801 South Grand Avenue, Suite 900

LOS Angeles CA 90017 Cli€nt # 7493 96

Matter # 200688

 

10/02/18 Meeting With M. Merchant re: preparation for telephone conference With
lnformation Officer and counsel concerning plan and sale proceeds
allocation (.2); Prepare for and attend same (1.4); Telephone conference
WithN. Court, M. Merchant and A. Steele re: same (.4)

Director l\/lark D. Collins 2.00 hrs. 925 .00 $l,850.00

10/02/ 18 FolloW-up call With 10 re: allocation analysis (1.0); Emails With M. Collins
re: preparation re: same (.2); Call With A. Steele re: same (.1); FolloW-up
call With debtors professionals (to IO's call) (.3); Review updated allocation
analysis from N. Court (.2); Call to A. Steele re: same (.1); Email to N.
Court re: same (.1); Review email comments from B. Keilson re: plan (.2);
Revievv email from A. Steele re: Chubb comments to plan (.1); Discussion
With M. Collins re: resolution of allocation issues (.2); Review revised
allocation from N. Court (.2); Emails With N. Court re: same (.2)

Director Michael J. Merchant 2.90 hrs. 75 0.00 $2,175.00

10/03/18 Review and comment to Chubb changes to plan (.3); Conference With B.
Schlauch re: U.S. Trustee comments to plan (.1); Draft responses to U.S.
Trustee comments to plan (.1); Conference With B. Schlauch and M.
Merchant re: same (. l)

Director Amanda R. Steele 0.60 hrs. 650.00 $390.00

10/03/18 Review email from D. McGehrin and W. Simkulak re: Chubb's comments
to plan (.2); Research re: Chubb's comments to plan (.1); Research re: plan
(.7); Conference With M. Merchant and A. Steele re: plan research (.3)

Associate Brendan J. Schlauch 1.30 hrs. 480.00 8624.00

10/03/18 Emails With A. Steele re: proposed Chubb plan language (.2); Emails With
P. Kosturos and others re: settlement approach on allocation issue (.2);
Emails With D. Stroik and l\/l. Chi To re: update call on IO allocation issues
(.3); RevieW/revise Chubb language (.3); Emails With A. Steele re: U.S.
Trustee comments to solicitation procedures (.2); Review same (.3); Revievv
plan comments from E. Johnson (.2); Call With R. Winning re: plan issues
(.2); Emails With P. Kosturos re: status of plan objections (.1)

Director Michael J. Merchant 2.00 hrs. 750.00 $1,500.00

10/03/18 Research re: plan for A. Steele
Paralegal Rebecca V. Speaker 0.10 hrs. 25 5.00 $25.50

 

The Rockport Group, LLC
Michael D. LeRoy, Chairman

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 9 of 44

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 10
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
lnvoice 580795

Client # 749396

Matter # 200688

 

10/04/18

Director

10/04/18

Director

10/04/18

Director

10/04/18

Director

10/05/18

Director

10/07/18
Director

Attend call With l\/I. Collins, M. Merchant and D. Stroik re: plan issues
(1.0); Draft response to SEC to plan (.4); Email to W. Simkulak re: plan
comments (.1); Conference With B. Schlauch re: plan comments (.1); Email
to M. Merchant and B. Schlauch re: same (.1); Email to R. Winning re: plan
comments (.1)

Amanda R. Steele 1.80 hrs. 650.00

Meeting with M. Merchant re: plan status and lO’s comments to same (.3);
Prepare for and attend telephone conference with M. Merchant, A. Steele,
D. Stroik and N. Court re: same (1.3); Review revised Houlihan Lokey
allocation waterfall of sale proceeds for the Plan (.4)

Mark D. Collins 2.00 hrs. 925.00

Review Canada waterfall scenarios from A. Gzowsl<i (.4); Emails with A.
Steele re: draft response to SEC (.2); Additional emails with T.
Hemmendinger re: plan language (.2); Emails with R. Winning and A.
Steele re: Chubb language (.3); Emails with L. Roglen re: landlord
comments (.1); Review same (.2)

Michael J. Merchant 1.40 hrs. 750.00

Further revising Chubb language for plan (.2); Emails with A. Steele re:
extension of objection deadlines (.2); Emails with A. Steele and W.
Simkulal< re: Chubb language for plan (.2); Emails with D. Stroik re:
working capital adjustment materials (.1)

Michael J. Merchant , 0.70 hrs. 750.00

Emails with W. Simkulak and Answer re: plan language (.2); Emails With
A. Steele and D. Stroik re: proposed response to SEC (.3); Emails with E.
Pillon re: continued discussions on allocation issues (.1); Attention to
review of updated materials on allocation issues (.8); Emails with A. Steele
re: status of pending plan objections (.2)

Michael J. Merchant 1.60 hrs. 750.00

Research re: plan provisions (.8); Email to M. Merchant re: same (.1)
Arnanda R. Steele 0.90 hrs. 650.00

$1,170.00

$1,850.00

$1,050.00

$525.00

$1,200.00

$585.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 10 of 44

The Rockport Group, LLC November 19, 2018

Michael D. LeRoy, Chairman lnvoice 580795

Rockport Blocker, LLC c/o Crown Capital Advisors LLC Page 11

801 South Grand Avenue, Suite 900

Los Angeles CA 90017 Cli€nt # 749396
Matter # 200688

 

10/07/18 Emails with A. Steele and W. Simkulak re: plan language (.1); Emails with
A. Steele and R. Olson re: insurance issue (.1); Review further revised
Chubb plan language (.2); Revise plan to address objections (1.2)
Director Michael J. Merchant 1.60 hrs. 750.00 $1,20()_()0

10/08/18 Email to B. Schlauch re: plan and disclosure statement (.1); Review and
revise plan comments (.3); Emails with R. Olson re: insurance policies (.1);
Call With S. Stroil< and M. Merchant re: plan comments (.5); Review and
review plan comments based on call (.2); Review revised solicitation
procedures order with comments (.1); Review Chubb objection to plan (.1);
Review Committee objection to plan (.1)

Director Amanda R. Steele 1.50 hrs. 650.00 $975.00
10/08/18 Retrieve, import and circulate UCC’s objection to confirmation

Paralegal Ann Jerominski 0.20 hrs. 25 5.00 $51.00
10/08/18 Review email from W. Simkulak re: plan comments (.1); Revise solicitation

procedures order re: U.S. Trustee comments (.8); Discuss 10/ 12 agenda with
R. Speal<er (.1)

Associate Brendan J. Schlauch 1.00 hrs. 480.00 $480.00
10/08/18 Meeting with M. Merchant re: status of lO’s comments to allocation and
disclosure statement

Director Mark D. Collins 0.20 hrs. 925.00 8185.00

10/08/18 Emails with W. Simkulak re: Chubb objection (.1); Research plan language
re: insurance issues (.6); Emails With A. Steele re: same (.1); Call With R.
Winning re: plan issues (.2); Discussion With A. Steele re: status of plan
objections (.2); Review revised solicitation procedures order (.4); Call With
D. Stroik re: SEC issues and plan allocation issues (.5); Ernails With R.
Olson and A. Steele re: insurance issues (.2); Review updated allocation
analysis from A. Gzowski (.4); Emails with C. Dil\/lauro re: Working capital
adjustment (.1); Review potential plan changes in absence of deal with 10
(1.0)
Director Michael J. Merchant 3.80 hrs. 750.00 $2,850.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 11 of 44

The Rocl<port Group, LLC November 19, 2018

Michael D. LeRoy, Chairman Invoice 580795

Rockport Blocl<er, LLC c/o Crown Capital Advisors LLC page 12

801 South Grand Avenue, Suite 900 _

Los Angeles CA 90017 Ch@m # 749396
Matter # 200688

 

10/09/18 Call with R. Jaipargas re: plan and interim fee applications (.3); Review and
revise plan With comments (.8); email to B. Schlauch re: plan comments
(.l); Draft insert for plan comments (.2)
Director Amanda R. Steele 1.40 hrs. 650.00 $910.00

10/09/18 Call with B. Keilson re: plan comments
Director Amanda R. Steele 0.10 hrs. 650.00 $65.00

10/09/18 Emails with A. Steele re: solicitation plan (.1); Discuss solicitation plan
With A. Steele (. l); Email Prime Clerk re: solicitation plan (.1); Research re:
plan (.1); Revise solicitation procedures order (.1); Email C. Liu re:
solicitation procedures (.l); Discuss plan revisions With A. Steele (.1)

Associate Brendan J. Schlauch 0.70 hrs. 480.00 8336.00

10/09/18 Emails with IO professionals re: additional proposal re: allocation issues
(.1); Review current draft of liquidation analysis (.7); Emails with R. Olson
re: same (.1); Emails with B. Keilson re: status of objections for 10/ 12
hearing (.2); Emails with A. Steele re: resolution of U.S. Trustee issues (.l);
Review Committee objection to disclosure statement (.2); Emails with P.
Kosturos re: same (.1); Review revised plan incorporating resolution of
various objections (.5); Emails with E. Pillon re: release issue (.2); Review
updated liquidation analysis from R. Olson (.4); Emails with R. Winning on
plan language addressing objections (x4) (.1); Emails with N. Court re:
updated calls With IO (P. Patel) (.2); Emails with B. Fox and others re:
comments to liquidation analysis (.3); Email to T_. Hemmendinger re: plan
language (.1)

Director Michael J. Merchant 3.30 hrs. 750.00 $2,475.00

10/10/18 Attend call with M. Merchant, R. Olson and B. Fox re: liquidation analysis
(.6); Review and revise plan with comments (1.6); Review and comment on
liquidation analysis (.5);, Conferences with l\/l. Merchant re: plan (.2); Call
with M. Merchant and R. Winning re: plan (.5); Circulate plan to various
parties (.2)
Director Amanda R. Steele 3.60 hrs. 650.00 $2,340.00

10/10/18 Discuss Chubb comments to plan with A. Steele and M. Merchant
Associate Brendan J. Schlauch 0.20 hrs. 480.00 896.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 12 of 44

The Rockport Group, LLC November 19, 2018

Michael D. LeRoy, Chairman 1nvoice 580795

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 13

801 South Grand Avenue, Suite 900

LOS Angeies CA 90017 Cli@nt # 749396
Matter # 200688

 

10/10/18 Emails re: Board call with M. Sheahan re: update on plan discussion
Director Michael J. Merchant 0. 10 hrs. 750.00 $75.00

10/10/ 18 Emails with N. Court re: 10 discussions (.2); Call with M. Desgrosseilliers
re: same (.1); Email update to N. Court and others re: same (.3); Emails with
M. Collins re: status of discussions with 10 (.2); Emails with D. Stroik re:
same (.2); Emails with 10 counsel (E. Pillon) re: confirmation of support for
plan (.2); Call with R. Olson re: liquidation analysis (.5); Review further
revised version of plan and disclosure statement (.6); Emails with D. Stroik
re: status of UCC objection (.2); Review further revised liquidation analysis
(.4); Update call with M. Sheahan re: plan issues (.5); Revise plan to
address 10 comments and agreement (.3)

Director Michael J. Merchant 3.70 hrs. 750.00 82,775.00

10/11/18 Review and revise plan in preparation for the hearing (.9); Review and
revise solicitation procedures order (.3); Prepare for hearing (.6); Review
and comment to solicitation procedures order (.5); Email to W. Simkulak re:
plan (.1); Email to B. Keilson re: same (.1); Call with R. Winning re: plan
(~2)
Director Amanda R. Steele 2.70 hrs. 650.00 $1,755.00

10/1 1/18 Research re: plan issues

Associate Brendan J. Schlauch 0.10 hrs. 480.00 $48.00
10/11/18 Review updated version of plan and disclosure statement .
Director l\/.[ark D. Collins 0.80 hrs. 925 .00 8740.00

10/11/18 Email from R. Jaipargas re: update on 10 position (.2); Prepare for 10/ 12
' disclosure statement hearing (2.5); Review further revised solicitation
procedures order (.2); Emails with R. Jaipargas re: plan comments (.1);
Review comments to liquidation analysis from A. Steele (.2); Email from D.
Stroik re: 10 discussions (.2); Emails with J. Latham re: same (.2); Email to
E. Pillon and others seeking confirmation of 10 agreement (.2); Review plan
and disclosure statement revisions (.4)

Director Michael J. Merchant 4.20 hrs. 75 0.00 $3,150.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 13 of 44

The Rockport Group, LLC November 19, 2018
Michael D. LeRoy, Chairman lnvoice 580795
Rockport Blocker, LLC c/o Crown Capital Advisors LLC

Page 14
801 South Grand Avenue, Suite 900 '
LOS Angeles CA 90017 Ch@nf # 7493 96

Matter # 200688

 

10/12/18 Email to R. Olson re: claims (.1); Draft additional paragraph for plan for
committee (.5); Emails with M. Merchant re: same (.2)

Director Amanda R. Steele 0.80 hrs. 650.00 8520.00

10/12/ 18 Ernail Prime Clerk re: p1an solicitation (.1); Review solicitation plan (.1)
Associate Brendan J. Schlauch 0.20 hrs. 480.00 896.00

10/12/18 Preparation for disclosure statement hearing (2.5); Attend disclosure
statement hearing (1.0); Emails With A. Steele and J. lndyke re: language
for disclosure statement (.4); Emails With l\/I. Collins re: same (.2);
Discussion with A. Steele re: same (.2)

Director Michael .1. Merchant 4.30 hrs. 750.00 $3,225.00

10/12/18 Draft notice of blackline for plan
Paralegal Rebecca V. Speaker 0.50 hrs. 255.00 8127.50

10/15/18 Revise plan and disclosure statement (.3); Draft certification of counsel re:
solicitation procedures order (.3); Revise solicitation procedures order (.2);
Email to D. Buchbinder re: solicitations procedures order (.1); Emails With
R. Speaker re: revisions to plan and preparing plan for Hling (.1); Emails
with C. Liu re: claims report (.1); Conference with B. Schlauch re:
solicitation report (.1); Prepare solicitation version of plan (.2); Email to J.
O'Neill re: plan (.1)

Director Amanda R. Steele 1.50 hrs. 650.00 $975.00
10/15/18 Review solicitation matrix and balloting plan and discuss with A. Steele

(.2); Emails with Prime Clerl< (.2)
Associate Brendan J. Schlauch 0.40 hrs. 480.00 $192.00
10/15/18 Review and comment on final version of plan and disclosure statement
Director Mark D. Collins 1.10 hrs. 925 .00 $1,017.50

10/15/18 Emails With A. Steele and M. Collins re: plan revisions (.3); Emails with J.
Indyke and A. Steele re: same (.2)
Director l\/Iichael J. Merchant 0.50 hrs. 750.00 $375,()0

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 14 of 44

 

The Rockport Group, LLC November 19, 2018
Michael D. LeRoy, Chairman 1nvoice 580795
Rockport Blocl<er, LLC c/o Crown Capital Advisors LLC page 15
801 South Grand Avenue, Suite 900
LQS Angeies CA 90017 Cli€nf # 749396
Matter # 200688

10/15/18 Draft form certification of counsel for solicitation procedures order (.3);

0rganize plan for filing (.6)
Paralegal Rebecca V. Speaker 0.90 hrs. 255.00 $229.50
10/16/18 Prepare solicitation version of plan and other related documents for filing

(1.5); Run blackline and locate same for E. Johnson re: revised version of

plan (.1); Review solicitation plan and multiple emails with C. Liu re:

solicitation plan (.8); Conference with B. Schlauch re: solicitation plan (.1);

Calls (x2) with C. Johnson re: solicitation plan (.1); Review confirmation

hearing notice and related ballots for filing (.1); Call with R. Olson re:

solicitation plan (.1)
Director Amanda R. Steele 2.80 hrs. 650.00 $1,820.00
10/16/18 Prepare confirmation notice for filing (.2); Multiple emails with A. Steele

and C. Liu re: ballots and solicitation of plan (.2)
Associate Brendan J. Schlauch 0.40 hrs. 480.00 $192.00
10/16/18 Discuss confirmation hearing notice and related documents with A. Steele

(.1); Prepare same and ballots (.2); Finalize and file confirmation hearing

notice (.2); Coordinate service of same and solicitation materials (.3)
Paralegal l\/l. Lynzy McGee 0.80 hrs. 25 5 .00 8204.00
10/16/18 Review solicitation version of plan (.3); Review final version of solicitation

procedures order for submission to court (.1); Review confirmation hearing

notice (.2) .
Director Michael J. Merchant 0.60 hrs. 750.00 $450.00
10/16/18 0rganize plan for filing (.1); Finalize and file same (.2); 0rganize blackline

Paralegal

for filing (.1); Finalize and file same (.2); 0rganize certification of counsel
for solicitation order for filing (.1); Finalize and file same (.2); Upload order
re: same (.1); Coordinate delivery of documents to Chambers (.1); Retrieve
and circulate solicitation procedures order (.1); Revise confirmation hearing
notice (.2); Revise ballots (.2); Draft email to L. McGee re: status of
confirmation documents (.2)

Rebecca V. Speaker 1.80 hrs. 255.00 $459.00

 

The Rockport Group, LLC
Michael D. LeRoy, Chairman

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 15 of 44

Rockport Blocl<er, LLC c/o Crown Capital Advisors LLC page 16
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
1nvoice 580795

Client # 7493 96

Matter # 200688

 

10/17/18

Director

10/ 1 7/ 1 8
Director

10/17/1 8
Director

10/18/18

Director

10/1 8/1 8
Associate

10/18/18

Director

10/1 8/1 8
Associate

10/18/18

Director

10/22/18
Director

10/22/18

Director

Conference with M. Merchant re: plan issues (.1); Calls (x2) with C. Liu re:
solicitation (.2); Multiple emails With C. Liu re: solicitation issues (.2)

Amanda R. Steele 0.50 hrs. 650.00

Email from W. Simkulak re: plan insurance issue
Michael 1. Merchant 0.10 hrs. 750.00

Emails With M. Collins and J. Indyke re: call on plan issues
l\/Iichael J. Merchant 0.20 hrs. 750.00

Email to l\/I. Kenney re: documents needed for plan supplement (.1); Email
to W. Sinkulak re: plan documents (.1)

Amanda R. Steele 0.20 hrs. 650.00

Review email from W. Simkulak and discuss same With A. Steele
Brendan 1. Schlauch 0.20 hrs. 480.00

Prepare for and attend telephone conference with J. 1ndyke re: Committee’s
remaining objections to the Plan

Mark D. Collins 0.50 hrs. 925 .00

Review Plan for Plan Supplement filings (.2); Email A. Steele re: same (.1)
Megan E. Kenney 0.30 hrs. 320.00

-Emails with A. Steele and W. Simkulak re: plan insurance language (.1);

Call from N. Court re: NWC issues (.1); Emails with R. Olson re: update on
Canadian tax audit (.1); Emails with A. Steele re: plan supplement (.1)

Michael J. Merchant 0.40 hrs. 750.00

Email to D. Stroil< re: noteholder ballots ,
Amanda R. Steele 0.10 hrs. 650.00

Telephone conference with J. Indyke re: plan objections of the Creditors’
Committee ‘
Mark D. Collins 0.40 hrs. 925.00

$325.00

$75.00

$150.00

3130.00

$96.00

$462.50

$96.00

$300.00

$65.00

3370.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 16 of 44

The Rockport Group, LLC November 19, 2018

Michael D. LeRoy, Chairman 1nvoice 580795

Rockport Blocker, LLC c/o Crown Capital Advisors LLC patee 17

801 South Grand Avenue, Suite 900 _

LOS Angeies CA 90017 Ch@nt # 749396
Matter # 200688

 

10/22/ 18 Emails with l\/l. Collins and M. Chi To re: 10/23 catch-up call
Director l\/lichael J. Merchant 0.20 hrs. 750.00 $150.00

10/23/18 Call with M. Collins, l\/l. Merchant and M. To re: plans (.3); Call with R.
Olson re: same (.1)

Director Amanda R. Steele 0.40 hrs. 650.00 $260.00

10/23/18 Prepare for and telephone conference with l\/l. C. To, l\/l. Merchant and A.
Steele re: status of discussions with the Creditor’s Committee on plan

treatment
Director Mark D. Collins 0.50 hrs. 925.00 $462.50
10/23/18 Discussion With A. Steele re: claims review
Director Michael J. Merchant 0.20 hrs. 75 0.00 8150.00

10/23/18 Participation on call with M. Collins, A. Steele and Debevoise re: plan

issues
Director Michael J. Merchant 0.30 hrs. 75 0.00 8225.00
10/24/18 Review and comment on waterfall scenario for committee proposal (.8);

Research re: same (.2); Conference With M. Merchant re: same (.l); Call
with A. l\/laza re: SEC comments to plan (.3); Email to M. Merchant
outlining issues for SEC for plan (.1)

Director Amanda R. Steele 1.50 hrs. 650.00 $975.00

10/24/18 Telephone conference with J. 1ndyke re: status of Committee’s objections
to the plan (.3); Meeting with M. Merchant re: selection of plan
administrator (. 1)

Director Mark D. Collins 0.40 hrs. 925.00 $370.00

10/24/18 Research re: networking capital adjustment or purchase price adjustment
interpretation (.9); Email A. Steele re: same (.1)

Associate Megan E. Kenney 1.00 hrs. 320.00 $320.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 17 of 44

 

The Rockport Group, LLC November 19, 2018

Michael D. LeRoy, Chairman 1nvoice 5 80795

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 18

801 South Grand Avenue, Suite 900 _

Los Angeles CA 90017 Chth # 749396
l\/latter # 200688

10/24/18 Review wind-down reserve analysis prepared by R. Olson (.5); Emails with

Director

10/25/18

Director

10/25/18

Director

10/25/18

Director

10/26/18

Director

1 0/29/1 8
Director

10/29/18

Director

10/29/18

Director

A. Steele re: same (.2); Review further revised wind-down reserve analysis
(.3); Emails with A. Steele re: SEC plan comments (.1); Review same (.2);
Emails with M. Collins and A. Steele re: Wind-down Waterfall (.3); Emails
with R. Jaipargas re: Rocl<port Canada plan administrator (.2)

Michael J. Merchant 1.80 hrs. 750.00 $l,350.00

Review and comment on wind down reserve information (.4); Conference
With M. Collins re: same (.2); Call with R. Olson re: same (.1); Draft email
and outline of wind down reserve to D. Stroik and M. To (.3)

Amanda R. Steele 1.00 hrs. 650.00 $650.00

Review wind-down reserve claim analysis (.3); Meetings with A. Steele re:
same (.2)
Mark D. Collins 0.50 hrs. 925.00 $462.50

Emails with R. Jaipargas re: Rockport Canada plan administrator (.2); Call
with R. Jaipargas re: same (.1); Review updated wind-down reserve analysis
(.4); Emails with M. Busenl<ell re: Attune language for plan (.1); Emails
with A. Steele re: same (X2) (.l)

Michael J. Merchant 0.90 hrs. 750.00 8675.00

Emails with l\/l. Chi To and D. Stroik re: plan issues (.1); Emails with J.
Indyke re: liquidating trustee (.2)

4 Michael J. Merchant ' 0.30 hrs. 750.00 4 $225.00

Email to D. Stroik re: recovery analysis
Amanda R. Steele 0.10 hrs. 650.00 $65.00

Review communications with the Committee and the Noteholders re: status
of funding for liquidating trust

Mark D. Collins 0.30 hrs. 925.00 $277.50

Emails with R. Jaipargas re: Rockport Canada plan administrator (.2);
Emails with D. Stroik and A. Steele re: recovery analysis (.3); Emails with
A. Gzowski re: final post-closing adjustment analysis (.1)

Michael J. Merchant 0.60 hrs. 750.00 $450.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 18 of 44

The Rockport Group, LLC November 19, 2018

l\/Iichael D. LeRoy, Chairman 1nvoice 5 80795

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 19

801 South Grand Avenue, Suite 900 _

LOS Angeies CA 90017 Cll€nt # 749396
Matter # 200688

 

 

10/31/18 Draft Rockport Canada Plan Administration Agreement (2.5); Call (x2)
with Priine Clerk re: ballots (.1); Call with M. Merchant re: same (.1); Draft
email to D. Stroik re: plan comments (.2)
Director Amanda R. Steele 2.90 hrs. 650.00 $1,885.00

10/31/18 Email with D. Deutsch re: plan effective date
Associate Brendan J. Schlauch 0.10 hrs. 480.00 $48.00

10/31/18 Discussion with A. Steele re: Rockport Canada plan administration
agreement (.1); Review draft of same (.3); Call With A. Steele re: voting
issue (.1); Emails With l\/l. Busenkell re: plan language (.l); Additional
emails With M. Busenl<ell re: same (.1); Emails with R. Winning re: same
(.1); Emails with J. lndyke re: trustee (.1); Review background materials re:

same (.3)
Director l\/Iichael J. Merchant 1.20 hrs. 750.00 $900.00
Total Fees for Professional Services $60,625.00
TOTAL DUE FOR THIS 1NV01CE 860,625.00
BALANCE BROUGHT FORWARD 843,012.50

TOTAL DUE‘FOR THIS MATTER $103,637.50

 

The Rockport Group, LLC
Michael D. LeRoy, Chairman

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 19 of 44

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 20
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
1nvoice 5 80795

Client # 7493 96

Matter # 200688

 

For services through October 31, 2018
relating to Use, Sale of Assets

10/01/1 8
Director

10/01/18

Associate

10/01/18

Director

10/01/18

Director

10/01/18

Associate

10/02/18
Associate

Review Networking Capital Adjustment
Amanda R. Steele 0.20 hrs. 650.00

Review HSR filing items 5-7 (.4); Review APA re: HSR disclosure issues
(1.3); Analyze issues re: HSR disclosure (.5); Correspondence re: HSR
disclosure (.6)

Frank Y. Sun 2.80 hrs. 320.00

Call with K. Jarvis re: Mexican inventory and conference with A. Steele re:
same (.4); Review information request from T. Hahn in connection with
competition filing for buyer (.2); Conference with T. Daily re: notice
requirements under APA (.2); Conference with F. Sun re: T. Hahn
information request (.2); Call with M. Merchant re: information request (.1);
Conference with F. Sun re: information distribution (.1)

Mark A. Kurtz 1.20 hrs. 625.00

Emails with P. Kosturos re: NWC document from purchaser (.2); Emails
with N. Court re: same (.1); Emails with l\/l. Kurtz re: same (.1)

Michael J. Merchant 0.40 hrs. 75 0.00

Call from M Kurtz asking to find how to update notice address, location of
Asset Purchase Agreement and reviewing provision, call to l\/I Kurtz with
answer; Drafted email for 1\/1 Kurtz for the purposes of updating notice
address

Taylor R. Daily 0.60 hrs. 320.00

Correspondence re: HSR items
Frank Y. Sun 0.30 hrs. 320.00

$130.00

$896.00

$'750.00

$300.00

$192.00

$96.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 20 of 44

The Rockport Group, LLC November 19, 2018
Michael D. LeRoy, Chairman 1nvoice 580795
Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 21

801 South Grand Avenue, Suite 900

Los Angeles CA 90017

Client # 7493 96

Matter # 200688

 

10/02/18

Director

10/02/18
Director

10/03/18

Director
10/03/18
Director

10/03/18

Director

10/04/18

Director

10/08/18
Director

10/09/18

Director

Review APA re: working capital adjustment (.2); call with A. Steele re:
Mexican distributor (.5); review email from T. Hahn re: HSR Filing and
responded to same (.1); conference with F. Sun re: HSR filing (.1)
Mark A. Kurtz 0.90 hrs. 625.00

Emails with A. Steele re: networking capital adjustment
l\/lichael J. Merchant 0.20 hrs. 750.00

Review email from M. Merchant re: working capital adjustment procedures
and review APA in connection with same (.3); calls (x2) with M. Merchant
re: working capital adjustment (.2)

Mark A. Kurtz 0.50 hrs. 625.00

Review email correspondence from A. Steele re: Mexican distributor
contract (.2); review APA in connection with same (.1)

Mark A. Kurtz 0.30 hrs. 625.00

Emails with P. Kosturos re: correspondence on net working capital
adjustment (.2); Emails with N. Court re: call on allocation issues (.2);
Emails with R. Jaipargas re: same (.1); Emails with N. Court re: closing
statement (.2); Review APA re: same (.6); Emails with P. Kosturos re:
response to working capital adjustment statement (.2); Review APA re:
purchase price adjustment (.5); Emails with M. Kurtz re: same (.2)

l\/lichael J, Merchant 2.20 hrs. 750.00

Update call with P. Kosturos and others on allocation issues (.5); Emails
with T. Hemmendinger re: Expeditors' plan issue (.2); Review same (.2);
Emails with N. Court and others re: APA language addressing purchase
price adjustment (.3)

Michael J. Merchant 1.20 hrs. 750.00

Emails with N. Court and others re: updates to proceeds allocation analysis
Michael J. Merchant 0.20 hrs. 750.00

Emails with R. Jaipargas re: call with 10 on allocation issues (.2); Emails
with N. Court re: customs bond (.2)

Michael J. Merchant 0.40 hrs. 750.00

$562.50

$150.00

$312.50

$187.50

$1,650.00

$900.00

$150.00

$300.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 21 of 44

The Rockport Group, LLC November 19, 2018
Michael D. LeRoy, Chairman 1nvoice 580795
Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 22

801 South Grand Avenue, Suite 900

Los Angeles CA 90017

Client # 7493 96

 

Matter # 200688

10/17/18 Emails with N. Court and others re: status of NWC response
Director Michael J. Merchant 0.30 hrs. 750.00 $225.00
10/19/18 Correspondence with B. Esparza re: asset purchase agreement
Associate Frank Y. Sun 0.30 hrs. 320.00 $96.00
10/19/18 Emails with N. Court re: NWC issues
Director Michael J. Merchant 0.20 hrs. 750.00 $150.00
10/22/18 Emails with N. Court and others re: NWC issues (.3); Discussion with M.

Collins re: same (.2); Call with N. Court and R. 01son re: NWC adjustment

(-5)
Director Michael J. Merchant 1.00 hrs. 750.00 $750.00
10/24/18 Email from B. Guzina re: card escrow return (.2); Review APA re: same

(.4); Emails with P. Kosturos and others re: net working capital issues (.4);

Emails with E. Estes and B. Haywood re: APA (.2); Review working capital

research (.3); Emails with A. Steele re: same (.1)
Director Michael J. Merchant 1.60 hrs. 750.00 $1,200.00
10/25/18 Review Houlihan deck re: objection to wind-down reserve (.8); Emails with

M. Collins re: same (.1); Call with N. Court and others to discuss net

working capital objection (.1); Emails with N. Court re: same (.3)
Director Michael J. Merchant 1.30 hrs. 750.00 $975.00
10/26/18 Review Houlihan materials re: purchase price adjustment (.7); Prepare for

and attend telephone conference with N. Court, P. Kosturos and others re:

same (.4)
Director Mark D. Collins 1.10 hrs. 925.00 $1,017.50
10/26/18 Call with N. Court, M. Collins and others re: objection to working capital

statement (.7); Emails with R. Olson re: updates on working capital

objection (.3)
Director Michael J. Merchant 1.00 hrs. 750.00 8750.00
10/28/18 Emails with R. Olson re: net working capital adjustment
Director Michael J. Merchant 0. 10 hrs. 750.00 $75.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 22 of 44

The Rockport Group, LLC November ]9, 2018

Michael D. LeRoy, Chairman 1nvoice 580795

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 23

801 South Grand Avenue, Suite 900 1

Los Angeles CA 90017 Chth # 749396
l\/latter # 200688

 

10/29/18 Call with M. Merchant re: Rockport working capital and CA notice (.2);
Review email from 1\/1. Merchant re: working capital adjustment (.1);
Review email from Goodwin and responded to same (. l)

Director Mark A. Kurtz 0.40 hrs. 625 .00 8250.00
10/29/18 Review analysis and correspondence re: post~closing working capital

adjustments
Director Mark D. Collins 0.60 hrs. 925 .00 $555.00

10/29/18 Prepare P. Kosturos letter re: working capital objection (1.0); Emails with P.
Kosturos and others re: same (.2); Emails with N. Court and P. Kosturos re:
net working capital calculations (.4); Review revised net working capital
calculation from N. Court (.3); Emails with M. Desgrosseilliers re: plan
administration agreement (.1); Call with M. Desgrosseilliers re: same (.2);
Research sample agreements (.4); Emails with R. Jaipargas re: customs
request (.2); Emails with M. Kurtz re: same (.1); Emails with M. Kurtz re:
working capital adjustment (.1); Call with M. Kurtz re: same (.2)

Director Michael J. Merchant 3.20 hrs. 750.00 $2,400.00
10/30/18 Review letter re: purchase price adjustment

Director Amanda R. Steele 0.10 hrs. 650.00 865.00
10/30/18 Review revised net working capital summary

Director Mark D. Collins 0.30 hrs. 925.00 $277.50

10/3 O/ 18 Emails with D. Stroik re: response to working capital adjustment (.2); Call
to D. Stroik re: same (.1); Review and edit objection to working capital
objection (.4); Emails with N. Court re: same (.2); Emails with P. Kosturos
re: execution of working capital objection (.2); Emails with M. Collins re:
working capital objection (.2)
Director Michael J. Merchant 1.30 hrs. 750.00 8975.00

Total Fees for Professional Services $16,3 3 7.5 0

TOTAL DUE FOR THIS INVOICE $16,337.50

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 23 of 44

 

The Rockport Group, LLC November 19, 2018
Michael D. LeRoy, Chairman 1nvoice 580795
Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 24
801 South Grand Avenue, Suite 900 _
LOS Angeies CA 90017 Ch@nt # 749396
Matter # 200688
BALANCE BROUGHT FORWARD 811,561.20

TOTAL DUE FOR THIS MATTER 827,898.70

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 24 of 44

The Rockport Group, LLC November 19, 2018

Michael D. LeRoy, Chairman 1nvoice 5 80795

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 2 5

801 South Grand Avenue, Suite 900 _

LOS Angeies CA 90017 Ch€nt # 749396
Matter # 200688

 

For services through October 31, 2018
relating to Cash Collateral/DIP Financing

10/15/18 Emails with A. Steele and M. Merchant re: D1P invoice (.1); Discuss
noteholder files with D. Deutsch (.1); Email R. Olson re: noteholder
invoices (.1)
Associate Brendan J. Schlauch 0.30 hrs. 480.00 $144.00

10/16/18 Emails with M. Merchant and A. Steele re: Noteholder fees (.2); Emails
with M. Collins re: Noteholder fees (.1)

Associate Brendan J. Schlauch 0.30 hrs. 480.00 $144.00
10/16/18 Communications with B. Schlauch re: status of noteholder professional fees

(.1); Communications with M. C. To re: same (.1)
Director l\/lark D. Collins 0.20 hrs. 925.00 $185.00

10/16/18 Emails with B. Schlauch and M. Collins re: payment of Noteholder fees
Director Michael J. Merchant 0.20 hrs. 750.00 $150.00

10/19/18 Review email from D. Deutsch re: Noteholder fees and discuss same with
A. Steele (.1); Email R. Olson re: payment of Noteholder fees (.1); Emails
with R. Olson and D. Deutsch re: timing of payment of Noteholder invoice

(-2) 4 »
Associate Brendan .T. Schlauch 0.40 hrs. 480.00 $192.00
Total Fees for Professional Services $815.00
TOTAL DUE FOR THIS INVOICE $815.00
BALANCE BROUGHT FORWARD $811.40

TOTAL DUE FOR THIS MATTER $1,626.40

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 25 of 44

The Rockport Group, LLC November 19, 2018
Michael D. LeRoy, Chairman 1nvoice 5 80795
Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 26

801 South Grand Avenue, Suite 900

Los Angeles CA 90017

Client # 7493 96

Matter # 200688

 

For services through October 31, 2018

relating to Claims Administration

10/02/1 8
Director

10/03/18
Director

10/03/18

Director
10/04/ 1 8
Director

10/05/18

Director

10/08/18
Director

10/08/18
Paralegal

10/09/18
Director

Conference with M. Merchant re: claim analysis (.1); Emails to R. Olson re:
same (.1)
Amanda R. Steele 0.20 hrs. 650.00

Call with R. Olson re: claims analysis
Amanda R. Steele 0.30 hrs. 650.00

Review SEC letter (.1); Emails with M. Collins re: same (.1); Emails with
A. Steele re: analysis on Mexican distribution agreement (.2); Emails with
P. Kosturos re: claims review (.2); Emails with N. Court re: Canadian
claims review (.1); Review same (.4)

Michael J. Merchant 1.10 hrs. 750.00

Emails with R. Jaipargas re: QST audit issues (.1); Review materials re:
same (.4)
Michael J. Merchant 0.50 hrs. 750.00

Call with R. Jaipargas and M. Neudorf re: QST documents (.4); Emails with
R. Jaipargas re: QST call (.1); Emails with R. 1 aipargas re: review of 10
comments to plan (.1)

Michael J. Merchant 0.60 hrs. 750.00

Review priority/administrative claims register
Michael 1. Merchant 0.30 hrs. 750.00

Retrieve priority claims for A. Steele (1.2); Draft index re: same (.5)
Rebecca V. Speaker 1.70 hrs. 25 5 .00

Review administrative and priority claims for review
Amanda R. Steele 1.90 hrs. 650.00

$130.00

$195.00

3825.00

$375.00

$450.00

$225.00

$433.50

$1,235.00

 

The Rockport Group, LLC
Michael D. LeRoy, Chairman

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 26 of 44

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 27
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
1nvoice 580795

Client # 7493 96

 

Matter # 200688

10/09/18 Review A. Steele's analysis of priority claims
Director Michael J. Merchant 0.20 hrs. 75 0.00 8150.00
10/09/18 Finalize priority claims binder for A. Steele
Paralegal Rebecca V. Speaker 0.30 hrs. 255.00 876.50
10/10/18 Review information related to claims review (.9); Emails with E. Slights re:

creditor inquiry (.1); Emails with R. Olson re: same (.1)
Director Amanda R. Steele 1.10 hrs. 650.00 8715.00
10/10/18 Discussion with A. Steele re: review of administrative lease claims (.2);

Emails with A. Steele and R. Olson re: review of priority claims (.2);

Emails with A. Steele re: NexCom inquiry (.2)
Director Michael 1. Merchant 0.60 hrs. 750.00 8450.00
10/15/18 Review lease claims for claims reconciliation review
Director Amanda R. Steele 2.90 hrs. 650.00 81,885.00
10/17/18 Conference with R. Olson re: payments
Director Amanda R. Steele 0.10 hrs. 650.00 865 .00
10/17/18 Emails with R. Olson and A. Steele re: tax claims
Director Michael .1. Merchant 0.20 hrs. 750.00 815 0.00
10/18/18 Email to M. Collins re: claims analysis (.1); Email to E. Slights re: same (.1)
Director Amanda R. Steele 0.20 hrs. 650.00 8130.00
10/19/18 Review claims for objection and email to R. Olson re: same
Director Amanda R. Steele 0.30 hrs. 650.00 8195.00
10/1 9/ 18 Emails with A. Steele re: claims update
Director Michael J. Merchant 0.20 hrs. 750.00 8150.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 27 of 44

The Rockport Group, LLC

Michael D. LeRoy, Chairman

Rockport Blocker, LLC c/o Crown Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
1nvoice 580795

Page 28
Client # 749396

Matter # 200688

 

10/23/18

Director

10/23/18

Associate

10/23/18

Associate

10/24/18

Director

1 0/24/ 1 8
Director

10/24/18

Director

10/24/18

Associate

10/25/18

Director

Review claims report and number of claims with 1. Herriman re: same (.4);
Conference with S. Silveira re: claim objections (.1); Review forms of same
and emails with S. Silveira re: same (.l); Claim review in preparation for
call with 1\/1. To (.7); Review order re: DAMA and email to R. Gurofsky re:

same (.1)
Amanda R. Steele 1.40 hrs. 650.00

8910.00

Research re: no liability claim objections (.2); Discuss claim objections with

A. Steele (.1)
Brendan J. Schlauch 0.30 hrs. 480.00

8144.00

Research re: omnibus objection (2.9); Draft same (5.0); Draft notice of

satisfaction (1.0); Revise same (.5)
Sarah E. Silveira 9.40 hrs. 320.00

83,008.00

Review and revise notice of satisfaction (.8); Review and revise first
omnibus substantive objection (1.3); Draft, review and revise second
omnibus objection (1.6); Review payment demand information and email to
R. Olson re: payment demand (. l); Multiple emails with J. Herriman re:

claims review process (.3)
Amanda R. Steele 4.10 hrs. 650.00

Review status of administrative and priority claims
Mark D. Collins 0.20 hrs. 925.00

82,665.00

8185.00

Emails with R. Olson and A. Steele re: inquiries from Hemisphere counsel

Michael .1. Merchant 0.20 hrs. 750.00

8150.00

Reviseiomnibus objection (1.0); Revise notice of satisfaction (.8); Draft

declaration (2.5)
Sarah E. Silveira 4.30 hrs. 320.00

81,376.00

Review and revise first and second omnibus objections (1.9); Review and
comment on exhibits to first and second omnibus objection and notice of
satisfaction (.9); Emails with M. Merchant and R. Olson re: claims (.2)

Amanda R. Steele 3.00 hrs. 650.00

81,950.00

 

The Rockport Group, LLC
Michael D. LeRoy, Chairman

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 28 of 44

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 29
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
1nvoice 580795

Client # 7493 96

Matter # 200688

 

10/25/18
Associate

10/25/18

Director

10/26/18

Director
1 0/27/ 1 8
Director

1 0/27/ 1 8
Director

10/28/18
Director

10/28/1 8
Director

1 0/29/1 8
Director

1 0/29/1 8
Director

Discuss claim objection with A. Steele
Brendan J. Schlauch 0.20 hrs. 480.00

Review correspondence re: Hemisphere (.6); Emails with R. Olson re: same
(.2); Emails with D. Craft re: same (.2); Emails with R. Olson re:
correspondence with Hemisphere on claim (.4); Emails with R. Olson re:
potential settlement proposal (.1); Emails with M. Kurtz re: inquiry from
Canada Border Services Agency (.2)

Michael .1. Merchant 1.70 hrs. 750.00

Review claim objection schedules and review and revise claim objections to
reflect same (1.2); Email to M. Merchant re: administrative claim asserted
(.1); Emails with A&M team re: claim objection schedules and outstanding
claims (.2); Emails with R. Olson re: claim objections (.1); Review revised
claim objection schedules (.1)

Amanda R. Steele 1.70 hrs. 650.00

Review and revise first omnibus claim objections and email to M. Merchant
outlining same
Amanda R. Steele 0.90 hrs. 650.00

Emails with A. Steele re: circulation of draft claim objections
Michael J. Merchant 0.20 hrs. 75 0.00

Review omnibus objections and email to P. Kosturos re: same
Amanda R. Steele 0.30 hrs. 650.00

Emails with A. Steele and P. Kosturos re: claim objections
Michael J. Merchant 0.20 hrs. 750.00

Review, revise and finalize omnibus claim objections and notice of
satisfaction for filing
Amanda R. Steele 2.50 hrs. 650.00

Review draft claim objections
Michael .1. Merchant 0.60 hrs. 750.00

896.00

81,275.00

81,105.00

8585.00

8150.00

8195.00

8150.00

81,625.00

8450.00

 

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 29 of 44

The Rockport Group, LLC

Michael D. LeRoy, Chairman

Rockport Blocker, LLC c/o Crown Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
1nvoice 580795

Page 30
Client # 7493 96

Matter # 200688

 

10/29/ 18

Parale gal
1 0/ 3 0/ 1 8
Director

10/30/18
Paralegal

Email to claims agent re: service for notice of satisfaction and claims
objections (.1); Draft notice for first omnibus claims objection (.3); Draft
notice for second omnibus claims objection (.1); Scan and email amended
claim of Dallas County to claims agent (.1); 0rganize first omnibus claims
objection for filing (.2); 0rganize second omnibus claims objection for
filing (.2); 0rganize notice of satisfaction for filing (.2); Revise first
omnibus claims objection (.l); Revise notice of satisfaction (.1); Finalize
and file first omnibus claims objection (.2); Finalize and file second
omnibus claims objection (.2); Finalize and file satisfaction notice (.2);

Coordinate service of claims documents (.1)
Rebecca V. Speaker 2.10 hrs. 255.00

8535.50

Email to T. Potesta re: omnibus exhibits (.1); Emails with M. Merchant and

R. Olson re: Hemisphere (.1)
Amanda R. Steele 0.20 hrs. 650.00

Email to claims agent re: claim binders
Rebecca V. Speaker 0.20 hrs. 255.00

Total Fees for Professional Services

TOTAL DUE FOR THIS INVOICE
BALANCE BROUGHT FORWARD

TOTAL DUE FOR THIS MATTER

8130.00

851.00

824,570.50

824,570.50
81,916`10

826,486.60

 

The Rockport Group, LLC
l\/Iichael D. LeRoy, Chairman
Rockport Blocker, LLC c/o Crown Capital Advisors LLC

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 30 of 44

801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
1nvoice 5 80795

Page 31
Client # 7493 96

 

Matter # 200688
For services through October 31, 2018
relating to Court Hearings

10/01/18 Review agenda for filing
Director Amanda R. Steele 0.10 hrs. 650.00 865.00
10/01/18 Review draft agenda for 10/3 hearing (.1); Revise 10/3 agenda (.1); Call

with C. l\/lcl\/lenamin to discuss 10/3 agenda (.1); Coordinate filing of

agenda with C. Mcl\/fenamin (.2)
Associate Brendan 1. Schlauch 0.50 hrs. 480.00 8240.00
10/01/ 18 Discuss 10/3/ 18 hearing with B. Schlauch (.3); Email to Court (X5) re:

hearing cancellation (.3); Revise agenda (.2); Efile same (.1); Coordinate

service of same (.1)
Paralegal Cynthia Mcl\/lenamin 1.00 hrs. 255.00 8255.00
10/02/ 18 Revise 10/16/18 agenda (.3); Prepare hearing binder for 10/1 6/ 18 (.4);

Prepare hearing binder for 10/12/18 (.3)
Paralegal Rebecca V. Speaker 1.00 hrs. 255 .00 8255.00
10/08/18 Review and revise agenda for 10/ 12 hearing
Associate Megan E. Kenney 0.60 hrs. 320.00 8192.00

g 10/08/18 Revise agenda for 10/12/18

Paralegal Rebecca V. Speaker 0.40 hrs. 255.00 8102.00
10/09/18 Email R. Speaker re: agenda revisions
Associate Brendan J. Schlauch 0.10 hrs. 480.00 848.00
10/09/18 Review draft of 10/ 12 hearing agenda
Director Michael J. Merchant 0.20 hrs. 75 0.00 8150.00

 

The Rockport Group, LLC
Michael D. LeRoy, Chairman

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 31 of 44

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 32
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
1nvoice 580795

Client # 749396

Matter # 200688

 

10/09/18

Paralegal

1 0/1 0/1 8
Director

l 0/ 10/18
Director
10/10/ 1 8
Paralegal
10/1 1/1 8
Associate
1 0/1 1/1 8
Paralegal

10/12/1 8
Director

10/12/18
Associate

10/12/18
Paralegal

Revise agenda and binders for 10/12/18 (1.2); Coordinate telephonic
appearance for R. Jaipargas for 10/12/18 (.2); Review and circulate revised
10/12/18 agenda (.2)

Rebecca V. Speaker 1.60 hrs. 255 .00

Email to M. Merchant re: agenda (.1); Review agenda (.1)
Amanda R. Steele 0.20 hrs. 650.00

Review and revise agenda for 10/ 12 hearing (.4); Ernails with B. Keilson re:

same (.1)
Michael 1. Merchant 0.50 hrs. 750.00

Revise agenda and binders for 10/12/18 (.6); Finalize and file agenda (.2);
Coordinate service of same (.1)

Rebecca V. Speaker 0.90 hrs. 255 .00

Discuss 10/ 16 agenda with R. Speaker (.1); Review revised 10/ 16 agenda
(-1)

Brendan 1. Schlauch 0.20 hrs. 480.00

Revise agenda and binders for 10/16/18 (.5); Begin hearing preparation for
10/12/ 18 (.9); Meeting with A. Steele re: same (.1)

Rebecca V. Speaker 1.50 hrs. 255.00

Prepare for and attend disclosure statement hearing
Amanda R. Steele 3.60 hrs. 650.00

Discuss revised agenda with R. Speaker (.1); Review revised agenda (.1);
Coordinate filing of agenda with R. Speaker (.1)

Brendan J. Schlauch 0.30 hrs. 480.00

Correspondence with G. Matthews regarding 10/ 12 hearing transcript
M. LynZy McGee 0.10 hrs. 255.00

8408.00

8130.00

8375.00

8229.50

896.00

8382.50

82,340.00

8144.00

825.50

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 32 of 44

The Rockport Group, LLC November 19, 2018
l\/fichael D. LeRoy, Chairman 1nvoice 580795
Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 33

801 South Grand Avenue, Suite 900

Los Angeles CA 90017

Client # 749396

Matter # 200688

 

10/12/18

Paralegal

10/15/1 8
Director

10/1 5/1 8
Paralegal

10/16/1 8
Director

10/16/18

Associate
10/16/1 8
Paralegal
10/16/1 8
Paralegal

10/25/18
Paralegal

10/30/18
Paralegal

Assist with hearing preparation for 10/12/18 (2.3); Revise agenda and
finalize binders for 10/16/18 (.5); Finalize and file agenda (.2); Coordinate
service of same (.1); Coordinate delivery of binders to Chambers (.1);
0rganize materials utilized by counsel at 10/12/18 hearing (.4)

Rebecca V. Speaker 3.60 hrs. 255.00

Email to R. Jaipargas re: hearing
Amanda R. Steele 0.10 hrs. 650.00

Coordinate telephonic appearance for R. Jaipargas for 10/16/18 hearing
Rebecca V. Speaker 0.30 hrs. 255 .00

Conferences with B. Schlauch re: interim fee hearing (.2); Prepare for and
attend interim fee hearing (.5)

Amanda R. Steele 0.70 hrs. 650.00

Call with R. Jaipargas re: fee hearing (.1); Meeting with A. Steele re: 10/ 16
hearing coverage and potential fee application issue (.3); Email R. Jaipargas
re: 10/ 16 hearing (.1); Discuss 10/ 16 hearing coverage with 1\/1. Merchant
(.1); Post-hearing conference with A. Steele and M. Merchant re: fee order

(~1)
Brendan J. Schlauch 0.70 hrs. 480.00

Coordinate delivery of 10/ 16 hearing materials to/from Court (. 2); Discuss
hearing outcome with A. Steele (.1)

M. Lynzy McGee 0.30 hrs. 255.00

Revise amended 10/16/18 hearing agenda (.1); Preparation for 10/16/18
hearing (.5)
Rebecca V. Speaker 0.60 hrs. 255.00

Draft 11/28/18 agenda (.4); Prepare hearing binder (.5)
Rebecca V. Speaker 0.90 hrs. 255.00

Revise 11/28/18 hearing agenda and binders
Rebecca V. Speaker 0.50 hrs. 255.00

8918.00

865.00

876.50

8455.00

8336.00

876.50

8153.00

8229.50

8127.50

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 33 of 44

 

The Rockport Group, LLC November 19, 2018
Michael D. LeRoy, Chairman 1nvoice 580795
Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 34
801 South Grand Avenue, Suite 900 '
LOS Angeies cA 90017 Cll€nt # 749396
Matter # 200688
Total Fees for Professional Services 87,874.50
TOTAL DUE FOR THIS INVOICE 87,874.50
BALANCE BROUGHT FORWARD 81,151.50

TOTAL DUE FOR THIS MATTER 89,026.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 34 of 44

The Rockport Group, LLC November 19, 2018
l\/lichael D. LeRoy, Chairman 1nvoice 580795
Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 35

801 South Grand Avenue, Suite 900 _

Los Angeles CA 90017 Client # 749396

Matter # 200688

 

TOTAL DUE FOR THIS INVOICE 80.00
BALANCE BROUGHT FORWARD 87,171.20

TOTAL DUE FOR THIS MATTER 87 ,17 1.20

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 35 of 44

The Rockport Group, LLC November 19, 2018

Michael D. LeRoy, Chairman 1nvoice 580795

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 36

801 South Grand Avenue, Suite 900 _

Los Angeles CA 90017 Cll@nt # 749396
Matter # 200688

 

For services through October 31, 2018
relating to Scheduies/SOFA/U.S. Trustee Reports

10/01/18 Email to B. Schlauch re: Monthly 0perating Report (.1); Review and
comment to Monthly Operating Report (.2)

Director Amanda R. Steele 0.30 hrs. 650.00 8195.00

10/01/18 Email A. Steele re: August monthly operating report (.l); Email C.
Mcl\/lenamin re: August monthly operating report (.1); Email R. Olson re:
August monthly operating report (.1)

Associate Brendan J. Schlauch 0.30 hrs. 480.00 8144.00

10/ 02/ 18 Coordinate filing of month1y operating report with C. McMenamin
Associate Brendan 1. Schlauch 0.10 hrs. 480.00 848.00

10/02/ 18 Prepare and efile monthly operating report (.1); Coordinate service to UST
(-1)
Paralegal Cynthia Mcl\/Ienarnin 0.20 hrs. 255 .00 851 .00

10/25/18 Meeting with A. Steele re: invoice from UST (.1); Scan and circulate
invoice to client and A&l\/.[ (.1)

Paralegal Rebecca V. Speaker 0.20 hrs. 25 5.00 851.00
10/30/18 Emails with B. Schlauch and R. Olson re: Monthly 0perating Report
Director Amanda R. Steele 0.10 hrs. 650.00 865.00
Total Fees for Professional Services 8554.00
TOTAL DUE FOR THIS INVOICE 8554.00
BALANCE BROUGHT FORWARD 8223.90

TOTAL DUE FOR THIS MATTER 877 7 .90

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 36 of 44

 

The Rockport Group, LLC November 19, 2018
Michael D. LeRoy, Chairman 1nvoice 580795
Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 37
801 South Grand Avenue, Suite 900 _
LOS Ang@ies CA 90017 Ch€nf # 7493 96
Matter # 200688
TOTAL DUE FOR THIS INVOICE 80.00
BALANCE BROUGHT FORWARD 81 ,912.30

TOTAL DUE FOR THIS MATTER 81,912.30

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 37 of 44

The Rockport Group, LLC November 19, 2018
Michael D. LeRoy, Chairman 1nvoice 580795
Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 38

801 South Grand Avenue, Suite 900 _

LOS Angeies CA 90017 Ch€nt # 749396

Matter # 200688

 

For services through October 31, 2018

relating to Retention of Others

10/10/18 Draft certification of counsel for A&l\/[ retention modification
Paralegal Rebecca V. Speaker 0.40 hrs. 255 .00 8102.00

10/11/18 Email to R. Speaker re: retention order
Director Amanda R. Steele 0.10 hrs. 650.00 865.00

10/11/18 0rganize A&l\/l certification of counsel for filing (.4); Call with A. Steele
re: same (.1)', Revise certification of counsel (.1)

Paralegal Rebecca V. Speaker 0.60 hrs. 255 .00 8153.00

10/12/18 Revise A&M certification of counsel (.2); 0rganize same for filing (.3);
Finalize and file same (.2); Upload order re: same (.1)

Paralegal Rebecca V. Speaker 0.80 hrs. 255.00 8204.00
Total Fees for Professional Services 8524.00
TOTAL DUE FOR THIS INVOICE 1 8524.00
BALANCE BROUGHT FORWARD 81,716.80

TOTAL DUE FOR THIS MATTER 82,240.80

 

The Rockport Group, LLC
Michael D. LeRoy, Chairman

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 38 of 44

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 39
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
1nvoice 580795

Client # 7493 96

Matter # 200688

 

For services through October 31, 2018
relating to RLF Fee Applications

10/03/18

Associate

10/03/18
Director

10/09/18
Paralegal

10/1 1/1 8
Associate

1 0/16/18
Associate

10/16/1 8
Director

10/ 1 9/ 1 8
Paralegal

1 0/24/ 1 8
Director

Review email from B. Keilson re: interim fee application (.1);
Correspondence with A. Steele re: U.S. Trustee fee application inquiry (.1);
Examine and respond to B. Keilson's email re: interim fee application (.6)

Brendan 1. Schlauch 0.80 hrs. 480.00

Emails with B. Schlauch re: review of RLF fee applications
Michael 1. Merchant 0.30 hrs. 750.00

Review and revise September 2018 monthly fee application detail
Rebecca V. Speaker 1.40 hrs. 255 .00

Review and revise RLF fee application
Megan E. Kenney 0.70 hrs. 320.00

Review and revise RLF monthly fee application
Brett M. Haywood 0.70 hrs. 450.00

Preparation for fee hearing (.5); Discussion with B. Schlauch re: same (.1)
Michael J. Merchant 0.60 hrs. 750.00

Revise, finalize, and file certification of no objection with respect to RLF's
fourth monthly fee application

M. Lynzy McGee 0.20 hrs. 255.00

Review RLF monthly fee application
Amanda R. Steele 0.10 hrs. 650.00

8384.00

8225.00

8357.00

8224.00

8315.00

8450.00

851.00

865.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 39 of 44

The Rockport Group, LLC

Michael D. LeRoy, Chairman

Rockport Blocker, LLC c/o Crown Capital Advisors LLC
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
1nvoice 580795

Page 40
Client # 749396

Matter # 200688

 

10/24/18 Discuss RLF's September 2018 fee application with A. Steele and research

regarding same (.2); Review and revise RLF’s September 2018 fee

application (.6); Draft notice of same (.1); Revise same per l\/I. Kenney (.3);
Finalize and file same (.2); Coordinate service of same (.1); Correspondence

with B. Keilson submitting related LEDES data (.1)
Paralegal M. Lynzy McGee 1.60 hrs. 255.00

10/24/18 Review and revise RLF monthly fee application
Associate Megan E. Kenney 0.20 hrs. 320.00

Total Fees for Professional Services

TOTAL DUE FOR THIS 1NV010E
BALANCE BROUGHT FORWARD

TOTAL DUE FOR THIS MATTER

8408.00

864.00

82,543.00

82,543.00
82,827.90

$5,370.90

 

The Rockport Group, LLC
Michael D. LeRoy, Chairman
Rockport Blocker, LLC c/o Crown Capital Advisors LLC

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 40 of 44

801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
1nvoice 5 80795

Page 41
Client # 749396

Matter # 200688

 

For services through October 31, 2018
relating to Fee Applications of 0thers

10/01/18

Paralegal
10/03/18
Paralegal

10/04/18
Associate

10/04/1 8
Director

10/05/18
Associate

10/05/18
Director

10/08/18
Associate

10/08/18
Associate

10/08/18

Paralegal

Prepare summary of first interim fee application for fee binders (1.8);
Review and revise first interim fee application index and binders (1.4);
Draft proposed form of order for first interim fee applications (.7)

Rebecca V. Speaker 3.90 hrs. 255.00

Discuss Ledes report with A. Robbins and provide Trustee contact
information
Cynthia Mcl\/lenamin 0.10 hrs. 25 5.00

Review draft interim fee order
Brendan J. Schlauch 0.10 hrs. 480.00

Review draft of interim fee order
Michael J. Merchant 0.20 hrs. 750.00

Review and revise COC re: interim fee order
Megan E. Kenney 0.50 hrs. 320.00

Emails with B. Keilson re: review of BLG fee application
l\/Iichael J. Merchant 0.10 hrs. 750.00

Email M. Kenney re: omnibus fee order (.1); Review emails between R.
Jaipargas and B. Keilson re: BLG's interim fee application (.1)

Brendan J. Schlauch 0.20 hrs. 480.00

Review COC re: interim fee order
Megan E. Kenney 0.30 hrs. 320.00

Draft certification of counsel regarding interim fee application (.4); Revise
same (.2)
Rebecca V. Speaker 0.60 hrs. 255 .00

8994.50

825.50

848.00

8150.00

8160.00

875.00

896.00

896.00

8153.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 41 of 44

 

The Rockport Group, LLC November 19, 2018
Michael D. LeRoy, Chairman 1nvoice 5 80795
Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 42
801 South Grand Avenue, Suite 900 _
L@S Angeies CA 90017 Cll@nt # 749396
Matter # 200688

10/09/18 Review email from R. Jaipargas re: interim fee application (.1); Discuss B.

Keilson's comments to BLG's retention application with A. Steele (.1)
Associate Brendan J. Schlauch 0.20 hrs. 480.00 896.00
10/09/18 Review interim fee binders
Associate Megan E. Kenney 0.20 hrs. 320.00 864.00
10/09/18 Emails with R. Jaipargas and B Keilson re: BLG fee application
Director Michael J. Merchant 0.20 hrs. 75 0.00 8150.00
10/09/18 Review interim fee binders (.2); Meeting with M. Kenney re: same (.1);

Coordinate delivery of same to Chambers (.1); Draft amended index for

interim fee hearing (.2)
Paralegal Rebecca V. Speaker 0.60 hrs. 255.00 8153.00
10/12/18 Review and revise proposed interim fee order
Associate Megan E. Kenney 0.40 hrs. 320.00 8128.00
10/12/18 Review and circulate fee order to A. Steele
Paralegal Rebecca V. Speaker 0.30 hrs. 255.00 876.50
10/15/18 Email to M. Pavlinic re: interim fee order (.1); Email to B. Keilson re: same

(.1); Review Deloitte fee application for filing (.1)
Director Amanda R_. Steele 0.30 hrs. 650.00 8195.00
10/15/18 Prepare notice of Deloitte Tax first fee application (.1); Prepare Deloitte

Tax fee application for filing and forward to A. Steele (.1); Finalize and

efile same (.1); Coordinate service of same (.1)
Paralegal Ann Jerominski 0.40 hrs. 255.00 8102.00
10/16/18 Prepare interim fee order and other documents for filing
Director Amanda R. Steele 0.10 hrs. 650.00 865 .00
10/16/18 Discuss fee order with A. Steele

Associate

Brendan J. Schlauch 0.10 hrs. 480.00 848.00

 

The Rockport Group, LLC
Michael D. LeRoy, Chairman

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 42 of 44

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 43
801 South Grand Avenue, Suite 900

Los Angeles CA 90017

November 19, 2018
1nvoice 580795

Client # 7493 96

Matter # 200688

 

10/16/1 8
Paralegal

10/16/18

Director

10/16/18

Paralegal
10/17/1 8
Associate

10/17/18

Paralegal
10/1 8/1 8
Director

10/18/18

Paralegal

10/1 9/ 1 8
Director

Discuss certification of counsel regarding revised omnibus interim fee order
with A. Steele (.1); Draft Same (.3)

M. Lynzy McGee 0.40 hrs. 255 .00

Review draft interim fee order (.2); Review certification of counsel relating
to same (.1); Ernails with B. Keilson and A. Steele re: same (x2) (.1);
Emails with R. Wilson re: 10 invoices (.2)

l\/Iichael J. Merchant 0.60 hrs. 750.00

0rganize certification of counsel for filing for interim fee applications (.2);
Finalize and file same (.2); Coordinate rush delivery of same to Chambers
(-1)

Rebecca V. Speaker 0.50 hrs. 255.00

Review A&M staffing report and emails with A. Steele and L. McGee re:
same

Brendan J. Schlauch 0.30 hrs. 480.00

Draft notice of A&M's September 2018 staffing report (.1); Prepare same
for filing (.1); Discuss same with B. Schlauch and research regarding same
(.1); Revise notice and circulate same for review (.2)

M. Lynzy McGee 0.50 hrs. 255.00

Review and revise interim fee order and certification of counsel and send
same to B. Keilson `

Amanda R. Steele 0.40 hrs. 650.00

Revise omnibus interim fee order and circulate same and related
certification of counsel to A. Steele (.3); Discussion with A. Steele
regarding same (.1); Revise omnibus interim fee order per A. Steele and
prepare blackline regarding same (.3)

l\/l. Lynzy McGee 0.70 hrs. 255.00

Review and finalize certification of counsel re: interim fees
Amanda R. Steele 0.10 hrs. 650.00

8102.00

8450.00

8127.50

8144.00

8127.50

8260.00

8178.50

865.00

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 43 of 44

 

The Rockport Group, LLC November 19, 2018

Michael D. LeRoy, Chairman 1nvoice 5 80795

Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 44

801 South Grand Avenue, Suite 900 _

LOS Angeies CA 90017 Cll€nt # 749396
Matter # 200688

10/19/18 Prepare certification of counsel regarding revised interim fee order for filing

and correspondence with A. Steele regarding same (.2); Finalize and file
same (.1); Prepare and upload order to Court site (.1); Coordinate delivery
of same to Chambers (.1)

Paralegal l\/I. Lynzy McGee 0.50 hrs. 255.00 8127.50

10/22/18 Finalize and file A&M's September 2018 staffing report (.2); Coordinate
service of same (.1); Coordinate service of first omnibus interim fee order
and related certification of counsel (.1)

Paralegal M. Lynzy McGee 0.40 hrs. 255 .00 8102.00

10/30/18 Emails with M. Kenney re: fees (.1); Emails with R. Olson re: same (.1)

Director Amanda R. Steele 0.20 hrs. 650.00 8130.00
Total Fees for Professional Services 84,689.50
TOTAL DUE FOR THIS INVOICE 84,689.50
BALANCE BROUGHT FORWARD 82,320.70

TOTAL DUE FOR THIS MATTER 87,010.20

 

 

Case 18-11145-LSS Doc 596-2 Filed 11/19/18 Page 44 of 44

The Rockport Group, LLC November 19, 2018
Michael D. LeRoy, Chairman 1nvoice 5 80795
Rockport Blocker, LLC c/o Crown Capital Advisors LLC page 45

801 South Grand Avenue, Suite 900 _

LOS Angeies CA 90017 Ch€nt # 749396

Summary of Hours

Hours Rate/Hr Dollars
Amanda R. Steele 56.80 650.00 36,920.00
Ann Jerominski 0.60 255.00 153.00
Brendan J. Schlauch 11.20 480.00 5,376.00
Brett M. Haywood 0.70 450.00 315.00
Cynthia McMenamin 1.60 255.00 408.00
Frank Y. Sun 3.40 320.00 1,088.00
1\/1. Lynzy McGee 6.30 255.00 1,606.50
Mark A. Kurtz 3.30 625.00 2,062.50
Mark D. Collins 11.10 925 .00 10,267.50
Megan E. Kenney 6.70 320.00 2,144.00
Michael J. Merchant 66.10 750.00 49,575.00
Rebecca V. Speaker 32.60 255.00 8,313.00
Sarah E. Silveira 13.70 320.00 4,384.00
Taylor R. Daily 0.60 320.00 192.00

 

TOTAL 214.70 8571.98 122,804.50

TOTAL DUE F()R THIS INVOICE 8124,950.60

Payment may be made by wire transfer to our account at M&T Bank,
Rodney Square North, Wilmington, Delaware 19890, Account No. _
2264-1174, ABA No. 022000046. Please indicate on wire transfer the

invoice number stated above.
Photocopying and printing are charged at 80.10 per page. Telephone
charges are billed at standard AT&T rates which may not be our cost.

PAYABLE WHEN RENDERED

749396

 

